The defendant contends that the eyewitness’s testimony was insufficient to establish his identity as one of the perpetrators beyond a reasonable doubt. We disagree. Viewing that testimony in the light most favorable to the People (People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s identity as one of the perpetrators beyond a reasonable doubt. Moreover, resolution of issues of *565credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
The defendant’s contention that the sentence imposed is excessive is without merit (see, People v Suitte, 90 AD2d 80). Brown, J. P., Rubin, Hooper and Harwood, JJ., concur.